Citation Nr: 1217946	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-16 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability. 

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability. 

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a respiratory disability, claimed as due to asbestos exposure.

4.  Entitlement to service connection for migraine headaches, claimed as secondary to service-connected sinusitis. 

5.  Entitlement to service connection for facial pain, claimed as secondary to service-connected sinusitis. 

6.  Entitlement to service connection for right ear pain, claimed as secondary to service-connected sinusitis. 

7.  Entitlement to service connection for difficulty sleeping, claimed as secondary to service-connected sinusitis. 

8.  Entitlement to service connection for bilateral hearing loss. 

9.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to May 1990. 

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in May 2010.  This matter was originally on appeal from rating decisions dated in March 2007 and January 2008 of the Department of Veterans Affairs (VA), Regional Office (RO) in New York, New York.

In December 2009, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a respiratory disability and for difficulty sleeping are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A request to reopen a claim for service connection for a back disability was denied in an October 2004 rating decision that was not appealed.  Evidence received subsequent to the October 2004 rating which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability.
   
2.  A request to reopen a claim for service connection for a left knee disability was denied in an October 2004 rating decision that was not appealed.  Evidence received subsequent to the October 2004 rating which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial does not relate to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability.

3.  A request to reopen a claim for service connection for a respiratory disability was denied in an October 2004 rating decision that was not appealed.  Evidence received subsequent to the October 2004 rating which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial relates to an unestablished fact necessary to substantiate the claim.

4.  The Veteran's headaches have been related by competent medical evidence to service-connected sinusitis. 

5.  The Veteran's facial pain, a symptom of his service-connected sinusitis, is not a separate disability entity for which service connection may be granted. 

6.  The Veteran's right ear pain, a symptom of his service-connected sinusitis, is not a separate disability entity for which service connection may be granted. 

7.  Bilateral hearing loss is not related to the Veteran's active military service.

8.  Tinnitus is not related to the Veteran's active military service.
 
9.  A low back disorder is not related to active military service.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision which denied a claim for service connection for a back disability is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

2.  New and material evidence has been received, and the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).
  
3.  The October 2004 rating decision which denied a claim for service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

4.  New and material evidence has not been received, and the claim of entitlement to service connection for a left knee disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  The October 2004 rating decision which denied a claim for service connection for a respiratory disability is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  New and material evidence has been received, and the claim of entitlement to service connection for a respiratory disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

6.  The Veteran's headaches are causally related to service-connected sinusitis.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).
 
7.  A disability manifested by facial pain, other than service-connected sinusitis, was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011). 

8.  A disability manifested by right ear pain, other than service-connected sinusitis, was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011). 

9.  Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

10.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

11.  A low back disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

Pursuant to the Board's May 2005 Remand, the Appeals Management Center (AMC) requested complete clinical regards from the New York VAMC from May 1990 to April 2001, and from April 2008 to the present; requested the Veteran's service records for the period of active duty for training from February to March 1992; scheduled a VA medical examination for the purposes of determining the nature and etiology of any current disability manifested by migraine headaches, facial pain or a right ear ache; readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below; and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's May 2010 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to a request to reopen a previously-denied claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.

In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate those element or elements required to establish service connection that were found insufficient in the previous denial.  In other words, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  The basis for the denial in the prior decision can be ascertained from the face of that decision.  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in October 2006 and September 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, and Kent, 20 Vet. App. at 1.  Together, the letters informed the Veteran of what evidence was required to reopen and substantiate the claims and of his and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service personnel records and VA medical treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that the Veteran's service treatment records are incomplete.  The RO has made multiple attempts to obtain these records from the service department, but has been repeatedly and unambiguously advised that such records are not on file.  Based on the foregoing, it is clear that further requests to the service department for the Veteran's service treatment records corresponding to his period of active duty would be futile.  The RO has advised the appellant of this fact.  38 C.F.R. § 3.159(c) (2011).

As noted in the Board's May 2010 Remand, it appears from a review of the record, that the Veteran's service treatment records from his period of active duty are not on file with the service department because they are in his possession.  In a letter dated in March 2011 from the Medical Records Technician at Camp Lejeune that active duty Marines hand carry their health records either to their next duty station or to the S-1 section of their retiring/separating unit who then forward it to the appropriate authority.  The record on appeal shows that since his separation from active service, the appellant has filed multiple claims.  In connection with these claims, the appellant has selectively submitted copies of some of his service treatment records.  The RO has repeatedly asked the appellant to submit his complete service treatment records to VA.  See August 2000 rating decision (noting that "[i]t appears the Veteran is in possession of [his service treatment] records.  If that is the case, he should forward the entire folder to us for review."); see also February 2007 RO letter ("We are writing this letter to . . . make a last attempt to obtain any service records you may have in your possession.").  Unfortunately, the Veteran has, thus far, been uncooperative. 

The Board wishes to again make clear to the Veteran that it is his responsibility to submit records of treatment in support of his claim.  38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.159(c) (2011).  The Veteran was advised by the Board in May 2010 that he must submit copies of any and all service treatment records in his possession to the RO for the use in the adjudication of his multiple claims.  Thus, no further action will be taken by VA with respect to service treatment records corresponding to his period of active duty. 

The Veteran has identified post-treatment records which have been determined to be unavailable.  In October 2011, the AMC issued a Formal Finding of Unavailability for medical records from 3rd MAW, MCAS Miramar Naval Clinic for the period May 1987 through April 1989, Naval Health Clinic Cherry Point for the period February 1992 through March 1992 and Camp Johnson Medical Clinic dated from October 1986 through May 1987.  VA notified the Veteran by telephone on October 20, 2010, and advised that the records he requested for VA to obtain on his behalf from Miramar Naval Clinic, Naval Health Clinic Cherry Point, and Camp Johnson Medical Clinic were unable to be obtained.  The Veteran was advised of the efforts that VA made to obtain those records and asked if he had any of the records in his possession.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in November 2006 and November 2011.  38 C.F.R. § 3.159(c)(4).  The November 2006 and November 2011 VA examiners addressed the etiology of the Veteran's hearing loss and tinnitus as well as the existence of disability and etiology for headaches, facial pain, right ear pain in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The 2006 and 2011 VA examination reports are thorough; thus these examinations are adequate upon which to base a decision.

The Veteran has not been afforded a VA examination, with an opinion as to the etiology of his lumbar spine disorders.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board concludes an examination is not needed in this case because the only evidence indicating the Veteran had back pain in service is his own lay statements which the Board has determined, and explains in detail below, are not credible.  Such evidence is insufficient to trigger VA's duty to provide an examination.  In this case, as no credible evidence has been presented showing any back ailments in service, the Board finds that an etiology opinion is not "necessary."  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

New and Material Evidence

In August 1990, the RO denied service connection for asbestos exposure, and he did not appeal.  In August 2000, the RO denied the Veteran's claim for service connection for a left knee disorder, and he did not appeal.  In January 2004, the RO denied the Veteran's claims for service connection for a back and a left knee disorder, and he did not appeal.  In October 2004, the RO denied the Veteran's request to reopen his claims for service connection for an unspecified respiratory disability, a back disability, and a left knee disability, and he did not appeal.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  Thus, the October 2004 decision is final.  

The Veteran's application to reopen his claims of service connection for a low back disability, a left knee disability, and a respiratory disability was received in June 2006.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board notes that by a March 2007 rating decision, the RO declined to reopen the Veteran's claims of entitlement to service connection for a back disability, a left knee disability, and a respiratory disorder.  On appeal, however, the Board must make its own determination as to whether any newly received evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The RO denied service connection for a respiratory disability to include as due to asbestos exposure in August 1990 on the basis that asbestos exposure was not a disease in the absence of some pathology.  The RO denied service connection for a back condition in January 2004 on the basis that there were no records available showing complaints or treatment for a back condition in service and no medical nexus opinion between the Veteran's current back condition and his military service.  The RO denied service connection for a left knee condition in January 2004 on the basis that there was no specific finding for a left knee condition. 

At the time of the 1990 rating decision, the Veteran's claims file included service treatment records and VA examination reports dated in June 1999.  

The Veteran's service treatment records include July 1989 medical records indicating that the Veteran complained of left knee trauma when he fell off of a chair during field day; and he heard a "pop" in his knee.  Assessment was possible ligament strain.  The record also includes an April 1990 Report of Medical Examination in which the Veteran's lungs and chest, lower extremities, and spine were clinically evaluated as normal and an April 1990 Medical Surveillance Check-In Separation Questionnaire in which the Veteran indicated that he had been exposed to asbestos dust.

VA examination report dated in June 1999 for the Veteran's left knee determined a diagnosis of normal left knee examination and pain according to patient.

At the time of the October 2004 rating decision, the claims file additionally included VA treatment records, employee health records, and duplicate service treatment records.  

VA medical records included x-rays of the lumbar spine showing straightening of lumbar lordosis, abnormal sacroiliac joint consistent with clinical diagnosis of ankylosing spondylitis.  The record also included an August 2003 chest CT which showed that the Veteran's lungs were clear except for very minimal linear densities at the right apex which were compatible with chronic changes.  No enlarged hilar or mediastinal lymph nodes were seen. 

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Based on the grounds stated for the denial of service connection for a respiratory disability, new and material evidence would consist of evidence of a current respiratory disability, evidence of continuity of symptomatology, or evidence linking such current disability to active service.  

Based on the grounds stated for the denial of service connection for a back disability, new and material evidence would consist of evidence of an in-service injury or disease involving the Veteran's back, evidence of continuity of symptomatology, or evidence linking his current back disability to active service.  

Based on the grounds stated for the denial of service connection for a left knee disability, new and material evidence would consist of evidence of a current left knee disability, evidence of continuity of symptomatology, or evidence linking a current disability to active service.      

In this regard, new evidence received since the August 1990 and January 2004 rating decisions includes various VA treatment records and statements by the Veteran including personal hearing testimony.  

With respect to the Veteran's claim for service connection for a low back disability, VA medical records are replete with lumbar spine diagnoses.  In addition, the Veteran testified at the Travel Board hearing in December 2009 to the effect that he had back pain in service.  Specifically, the Veteran testified, "I've always got-in the military we always get back pain, but you're told to suck it up, go on with your work assignment.  The corpsman would probably give us a couple Motrin pills, Tylenol, different things like that."

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the Veteran has presented evidence, presumed credible, of back pain during service.  

Accordingly, the Board finds that, with respect to the issue of service connection for a low back disability, the evidence received subsequent to October 2004 rating decision is new and material and serves to reopen the claim.     

With respect to the Veteran's claim for service connection for bilateral knee disability, an August 2005 VA medical record noted that on physical examination, the Veteran demonstrated bilateral knee crepitus with no effusions or warmth.  A March 2006 VA medical record notes, "Ortho-left knee pain, exam benign, doubt significant pathology."  

The Board finds that the evidence received since the 2004 rating decisions is still absent evidence that the Veteran's has a current bilateral knee disorder that was incurred in or aggravated by active service.  Pain and crepitus are actually just reported symptomatology.  Without a recognized injury or disease entity, VA is not authorized to award compensation for reported symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability."); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The CAVC held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)  

Accordingly, the Board finds that, with respect to the issue of service connection for a left knee disability, the evidence received subsequent to the October 2004 rating decision is not new and material and does not serve to reopen the claim.  

With respect to the Veteran's claim for service connection for a respiratory disability, an August 2003 VA medical record noted, "P[atien]t with granulomas on CXR [chest x-ray]."  The March 2003 and September 2004 chest CTs showed very minimal linear densities on apex consistent with chronic changes.  

The CTs associated with the claims file after the January 2004 rating decision do not show any new evidence.  Thorax CT in August 2003 also showed very minimal linear densities on apex consistent with chronic changes which was considered in the January 2004 and October 2004 rating decisions.  The August 2003 VA medical record indicating the presence of granulomas is both new and material as it indicates scarring on the lungs.  

Accordingly, the Board finds that, with respect to the issue of service connection for a respiratory disability, the evidence received subsequent to October 2004 rating decision is new and material and serves to reopen the claim.  

Service Connection

The Veteran seeks service connection for chronic facial pain, bilateral hearing loss, tinnitus, right ear pain, migraine headaches, and a back disability.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (hereafter "the Court"), has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley, 5 Vet. App. at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Initially, the Board acknowledges the Veteran's assertions that he has experienced facial pain and right ear pain.  

In support of his claim, the Veteran submitted a letter dated in January 2010 from a VA staff physician in which he stated that the Veteran's history of facial pain and ear aches more likely than not could be related to his recurrent chronic sinusitis.  

In November 2011, the Veteran underwent VA examination.  After a review of the claims file and physical examination of the Veteran, the examiner diagnosed the Veteran as having chronic sinusitis and provided an opinion that it was at least as likely as not that the Veteran's chronic sinusitis was manifested by facial pain and right ear pain.  

The alleged disorders of facial pain and right ear pain, however, are actually just reported symptomatology.  Without a recognized injury or disease entity, VA is not authorized to award compensation for reported symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability."); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The CAVC held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)  

In November 2011, the Veteran underwent VA examination at which time the examiner stated that the Veteran's chronic sinusitis was manifested by facial pain and right ear aches causally related to his sinusitis.  In addition, the Veteran reported that when he slept, especially when he turned on the right, he got a lot of thick mucosa coming down the throat, a postnasal drip that choked him out of his sleep.  The examiner, however, did not provided a separate diagnosis for these symptoms or identify an additional malady aside from the Veteran's service-connected sinusitis.

In the absence of competent evidence which suggests that the Veteran's facial pain or right ear pain constitutes a chronic disability separate and apart from the service-connected sinusitis, the Board has no basis on which to consider the Veteran's facial pain and right ear pain as more than medical findings or symptoms.  The Veteran's own assertions to the contrary do not constitute competent medical evidence in support of his claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Absent a showing of a current chronic disability which could be related to service, entitlement to service connection for facial pain and right ear pain must be denied.

With respect to bilateral hearing loss, tinnitus, and a back disability, the Veteran has been diagnosed as having sensorineural hearing loss, tinnitus, grade 1 reverse spondylolisthesis at L4-5, and ankylosing spondylitis.   

The first question that must be addressed, therefore, is whether incurrence of any of these problems is factually shown during service.  The Board concludes they were not.  

The available service treatment records are absent complaints, findings or diagnoses of bilateral hearing loss, tinnitus, or back problems during service.  On the clinical examination for separation from service, the Veteran's audiometer readings were within normal limits and the Veteran's spine was clinically evaluated as normal.  Thus, there is no medical evidence that shows that the Veteran suffered from hearing loss, tinnitus, or a back disorder during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Sensorineural hearing loss can be service-connected on such a basis.  There is, however, no medical evidence of record of sensorineural hearing loss within a year following the Veteran's discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Such evidence is lacking here.  First, there is no hearing loss, tinnitus, or back pain "noted" in service.  Second, the Board finds that any assertions by the Veteran as to the continuity of symptomatology of his bilateral hearing loss, tinnitus, and back pain since service to be less than credible.

In adjudicating a claim, including as to continuity of symptomatology, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran asserts that his bilateral hearing loss, tinnitus, and back pain are related to service, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to give evidence about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Such lack of contemporaneous evidence is for consideration in determining credibility.  

In this regard, the Board notes that the record is devoid of objective evidence of bilateral hearing loss, tinnitus, and back pain until a number of years after service.  

In addition, the Veteran's statements regarding the onset of hearing, tinnitus, and back pain are internally inconsistent.

The Veteran underwent VA examinations in November 2006.  On November 5, 2006, the Veteran reported bilateral ringing tinnitus for five years; on November 28, 2006, the Veteran reported progressive hearing difficulty and a periodic bilateral "ringing" tinnitus "first noted about [one] year ago."  In July 2007 and January 2008, the Veteran reported that the tinnitus began while the Veteran was in the military and exposed to loud noise.  At the December 2009 Travel Board hearing, the Veteran answered in the affirmative when asked, "[I]f I understood what you said you had some tinnitus or some traces of tinnitus when you were in the military when you were on the flight line."    

Employee Health Records indicate that the Veteran presented in December 1993 with complaints of pain in his left hip with an onset that week but not severe until that day.  At that time, the Veteran denied any orthopedic or joint problems.  Upon further questioning, the Veteran stated that the pain went from left lumbar area across the left buttock to proximal left thigh.  Assessment was muscle spasm with left radiculopathy on December 10, 1993, and possible lumbar sprain (etiology unknown) with radicular symptoms on December 18, 1993.  

In April 2001, the Veteran underwent a physical examination at which time his back was normal.  VA records from May 2002 include a history of intermittent low back pain "bulging disc" for many years.  An August 2003 medical record notes that the Veteran presented with a history of low back pain for 10 years as well as a history of a car accident in 1994 and that he noticed back pain prior to the accident but worsening afterward.  AP and lateral films of the lumbosacral spine dated in May 2005 reveal grade 1 reverse spondylolisthesis at L4-L5 otherwise normal lumbosacral spine.  A June 2005 VA medical record notes a history of low back pain for 10 years.  An April 2008 VA medical record notes that the Veteran presented with history of low back pain for 10 years.

Factors to consider when assessing the credibility of lay evidence include facial plausibility, internal consistency, consistency with other evidence (lay and medical, including the absence of medical records/treatment, interest or bias (self interest or desire for monetary gain), bad character, and demeanor of the witness in personal hearing cases).

In this case, because the Veteran has made inconsistent statements regarding the onset of his tinnitus and back pain, his credibility has diminished to the point in which the Board finds that his statements are not credible.

Further, in June 1990 and again in April 1999 the Veteran filed claims with VA for benefits evidencing his awareness that he could apply for VA benefits for service-related disabilities.  At those times, he did not file a claim for service connection for hearing loss, tinnitus, or a back disability.  This is inconsistent with any assertion that his hearing loss, tinnitus, and back pain has existed since service because it is reasonable to conclude that if he believed that he had hearing loss, tinnitus, or back pain in 1990 that was related to service, he would have claimed service connection for it at that time.
  
As such, the Board finds that any assertions by the Veteran as to the continuity of symptomatology of his bilateral hearing loss, tinnitus, or back disorder since service to be not credible.

The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  No medical professional, however, has ever related these disorders to the Veteran's military service.  

The November 2006 VA audiologist opined that she believed that the Veteran's hearing loss and tinnitus were not at least as likely as not (less than 50/50 probability) caused by or a result of the military noise exposure.  The audiologist explained that given that the Veteran did not begin to have difficulty hearing or note the presence of tinnitus until one year earlier, it was believed to be not at least as likely as not that the onset of the hearing loss or tinnitus was associated with military noise exposure.  There is no evidence of record to the contrary.

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  In this case, the medical evidence does not show treatment or diagnosis of these problems until a number of years after service.  

Thus, the record is absent evidence of in-service incurrence of bilateral hearing loss, tinnitus, and a back disorder; evidence of hearing loss within a year following service; credible evidence of continuity of symptomatology, and medical evidence of a nexus between current diagnoses of hearing loss, tinnitus, and a back disorder and the Veteran's military service.  Although the Veteran contends that his hearing loss, tinnitus, and back disorders are related to his service, as a layman he is not competent to offer opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection for facial pain, right ear pain, bilateral hearing loss, tinnitus, and a back disability; and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

With respect to the Veteran's claim for service connection for migraine headaches, the VA medical records indicate that the Veteran has been diagnosed as having headaches related to his service-connected sinusitis.  

In contrast to the Veteran's facial pain and ear pain which are considered only symptoms of a disability, headaches can be either a symptom of a disability or a separate disability of its own.

A November 2006 VA medical record authored by an attending physician included an assessment of headache likely related to allergic rhinitis.  

A January 2010 letter authored by a VA staff physician noted that the Veteran's history of headaches more likely than not could be related to his recurrent chronic sinusitis.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran's headaches are due to his service-connected chronic sinusitis or due to nonservice-connected allergic rhinitis, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

A more detailed discussion of the specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another.

Accordingly, the Board finds that the competent medical evidence of record, both for and against a finding that the Veteran's headaches is causally related to service-connected sinusitis is in a state of equipoise.  Accordingly, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The question remains as to whether the Veteran's headaches are a separate disability or symptoms of his service-connected sinusitis.  The Board notes that a January 2007 VA medical record assessed the Veteran as having chronic daily headache with intermixed headache with migraine features.  A July 2007 VA medical record indicates that the Veteran was being treated for migraine variant headaches.  The record is replete with a history of migraine headaches.  

As noted above, the Veteran underwent VA examination on November 22, 2011.  After a review of the claims file and physical examination of the Veteran, the examiner diagnosed the Veteran with chronic sinusitis and provided an opinion that it was at least as likely as not that the chronic sinusitis was manifested by headaches.  A few days later, on November 25, 2011, the Veteran underwent a second VA examination specifically to determine the nature and etiology of his headaches.  The examiner noted that the Veteran had been diagnosed with headaches in March 2006 and noted that the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain as well as non-migraine headache pain.  An addendum dated in January 2012 noted that the examiner who conducted the November 25, 2011, VA examination was a neurologist and that the diagnosis was headache.

As the Board cannot conclude definitively that the Veteran's headaches are just symptoms of the Veteran's service-connected sinusitis, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a headache disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 


ORDER

New and material evidence having been received, the Veteran's request to reopen a claim for service connection for a low back disability is granted.  To this extent only the claim is granted.

New and material evidence not having been received, the Veteran's request to reopen a claim for service connection for a left knee disability is denied. 

New and material evidence having been received, the Veteran's request to reopen a claim for service connection for a respiratory disability, claimed as due to asbestos exposure, is granted.  To this extent only the claim is granted.

Entitlement to service connection for a headache disability as secondary to service-connected sinusitis is granted. 

Entitlement to service connection for facial pain, claimed as secondary to service-connected sinusitis, is denied. 

Entitlement to service connection for right ear pain, claimed as secondary to service-connected sinusitis, is denied. 

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for a low back disability is denied.


REMAND

With respect to the Veteran's claim for service connection for a respiratory disability, as the Board has granted the Veteran's request to reopen his previously-denied claim, a remand of the underlying service connection claim is necessary to accord the RO an opportunity to adjudicate the issue on a de novo basis.

The Board has reviewed the claims file, and determined that prior to adjudicating the Veteran's claim on the merits, additional development is necessary.

As noted above, the VA medical records indicate that March 2003 and September 2004 chest CTs showed very minimal linear densities on apex consistent with chronic changes and that an August 2003 VA medical record noted, "P[atien]t with granulomas on CXR [chest x-ray]."  In addition, the Veteran's available service treatment records indicate that in April 1990, the Veteran affirmatively acknowledged being exposed to asbestos dust.  The Veteran's DD Form 214 indicates that the Veteran's primary specialty for three years and one month was as a basic automotive mechanic.  

Because the claim is one based on asbestos exposure, it must be adjudicated under the guidelines now (effective December 13, 2005) found at M-21-1MR, Part IV, Subpart ii. Chapter 2, Section C).  The matter has not been adjudicated (or developed) as an asbestos-related claim, and a remand for such is necessary. 

With respect to the Veteran's claim for service connection for difficulty sleeping, in February 2011, the Veteran presented to VA Pulmonary Outpatient Clinic with history of nasal congestion.  The Veteran reported that at night he gagged and choked due to nasal congestion.  The pulmonary physician provided the impression, "history of chronic rhinorrhea, now referred from ENT, likely OSA secondary to nasal congestion (improved when nasal s[ymptom]s improve)."  A few days later, the Veteran underwent a diagnostic nocturnal polysomnography.  The tests showed that the Veteran had an Axis A diagnosis of OSA that was positional.

In order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that a medical opinion in conjunction with the review of the entire record and physical examination of the Veteran is warranted to indicate whether the Veteran's respiratory disability, including OSA, is in anyway related to his active military service including asbestos exposure or to service-connected disability.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for any respiratory disorders, to include OSA that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claims at issue.

2.  Development required for claims of service connection based on exposure to asbestos in service, including ascertaining the nature and extent of any such exposure prior to, during, and after service, should be accomplished.

3.  The Veteran should be afforded a VA examination by an appropriate physician (one familiar with asbestos-related diseases) to determine the etiology of all current chronic respiratory disorders, to include OSA.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify each current, chronic respiratory disorder and provide an opinion as to whether it is at least as likely as not that such disorder is in any way related to the Veteran's active military service, including exposure to asbestos or whether such disorder is in any way related to service-connected sinusitis (either caused by or permanently aggravated by sinusitis).  

Please note that temporary or intermittent flare-ups of a disease are not sufficient to be considered "aggravation" unless the underlying condition, as contrasted to symptoms, is worsened.  The examiner should provide a rationale for any opinion provided.

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


